      Case: 3:19-cv-00213-NBB-RP Doc #: 97 Filed: 08/23/21 1 of 5 PageID #: 426




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

ROBIN SEALE AND LAWRENCE “JR” SEALE                                                 PLAINTIFFS

v.                                                   CIVIL ACTION NO. 3:19cv213-NBB-RP

MISSISSIPPI DEPARTMENT OF
TRANSPORTATION, et al.                                                            DEFENDANTS

                        ORDER GRANTING MOTION TO STRIKE

       This matter is before the court on the defendant Ashley Furniture Industries LLC f/k/a

Ashley Furniture Industries, Inc.’s motion to strike its co-defendant S&S Excavation, LLC’s

designation of Jill S. Butler as an expert witness. Docket 91. Challenging the timeliness and

sufficiency of S&S’s designation, Ashley asks the court to strike the designation and exclude any

testimony by Butler at trial. S&S opposes the motion and asks that it be allowed to cure any

deficiencies in the designation. The court finds the motion is well taken and should be granted.

       The plaintiffs brought this action seeking recovery for damages resulting from water

drainage onto their property allegedly caused by the defendants. Ashley asserts, among other

defenses, that any such damages were caused by someone other than Ashley. Likewise, S&S

asserts that any such damages were caused by someone other than S&S. The defendants’

deadline to designate any expert witnesses was April 30, 2021. On that date, S&S served on

Ashley a “Designation of Expert Witness” identifying Jill S. Butler as a specially retained expert

witness; reciting her purported qualifications and including a resume; and reciting a brief

summary of facts and opinions to which she is expected to testify. The designation included no

written report prepared and signed by Butler and containing the information required by Federal

Rule of Civil Procedure 26(a)(2)(B). S&S made no request for an extension of its expert
      Case: 3:19-cv-00213-NBB-RP Doc #: 97 Filed: 08/23/21 2 of 5 PageID #: 427




designation deadline. Nonetheless, some two months later, on June 29, 2021, S&S provided

Ashley with a written report purportedly prepared by Butler stating additional facts and opinions

not contained in the previous disclosure and reciting certain data she purportedly considered in

forming her opinions. The report was not signed by Butler, nor did it contain all the required

information, such as a list of her publications authored in the previous 10 years, a list of all other

cases in which she has testified as an expert during the previous 4 years, and a statement of the

compensation to be paid for her services. Ashley pointed out these deficiencies in support of its

motion to strike filed on July 20, 2021, and as of the filing of Ashley’s reply brief on August 10,

2021, S&S still had not provided the required report.

       Federal Rule of Civil Procedure 37(c)(1) states, “If a party fails to provide information or

identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that

information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the

failure was substantially justified or was harmless.” Specifically with respect to expert

witnesses, the court’s local rule provides, “A party must make full and complete disclosure as

required by Fed.R.Civ.P. 26(a)(2) … no later than the time specified in the case management

order.” L.U.CIV.R. 26(a)(2). “An attempt to designate an expert without providing full

disclosure information as required by this rule will not be considered a timely expert designation

and may be stricken upon proper motion or sua sponte by the court.” L.U.CIV.R. 26(a)(2)(B).

Clearly, S&S failed to make full and complete disclosure regarding its specially retained expert

by the deadline specified in the case management order. Even S&S’s belated attempt was

inadequate, and it has remained so even after the deficiencies were called to S&S’s attention in

connection with the instant motion. The court’s rules plainly provide that S&S’s expert
      Case: 3:19-cv-00213-NBB-RP Doc #: 97 Filed: 08/23/21 3 of 5 PageID #: 428




designation may be stricken.

          In exercising its discretion whether to exclude a witness who was not properly

designated, the court considers four factors: (1) the explanation for the failure to identify the

witness; (2) the importance of the testimony; (3) potential prejudice in allowing the testimony;

and (4) the availability of a continuance to cure such prejudice. Geiserman v. MacDonald, 893

F.2d 787, 791 (5th Cir. 1990).

          As to the first factor, S&S’s explanation for its failure to timely designate its expert

witness is lacking. S&S states that Butler was unable to conduct the site visit necessary to form

her opinions until April 21, 2021 and was therefore unable to complete her report by the April

30, 2021 deadline. However, the case management order establishing the scheduling deadlines

in this case has been in place since June 1, 2020, and the defendants’ expert designation deadline

has since been extended twice. S&S requested no further extension of its deadline, instead

providing a report purportedly prepared by Butler some two months afterwards, and even then

the report was incomplete. S&S offers no explanation either for its failure to request an

extension or for the remaining deficiencies in its expert disclosure. In fact, S&S does not even

acknowledge the remaining deficiencies and apparently has made no attempt to correct them.

The first factor weighs heavily in favor of exclusion of the witness, which “is particularly

appropriate” where the party has “failed to provide an adequate explanation for their failure to

identify their expert within the designated timetable.” Betzel v. State Farm Lloyds, 480 F.3d

704, 707 (5th Cir. 2007) (quoting 1488, Inc. v. Philisec Inv. Corp., 939 F.2d 1281, 1289 (5th Cir.

1991)).

          As to the importance of its expert witness, despite recognizing this as a factor to be
      Case: 3:19-cv-00213-NBB-RP Doc #: 97 Filed: 08/23/21 4 of 5 PageID #: 429




considered, S&S offers no argument on this point. This factor weighs in favor of exclusion of

the witness.

       As to the potential prejudice in allowing S&S’s expert to testify, the prejudice is evident.

S&S’s deadline to designate its expert witness passed almost four months ago, and still it has

failed to properly designate an expert witness. S&S argues its delay is harmless and will result

in no prejudice to Ashley because there remains sufficient time before the November 1, 2021

discovery deadline to allow Ashley to conduct expert discovery. However, this argument is

merely speculative as S&S’s expert disclosure remains insufficient almost four months after its

designation deadline. As noted above, S&S does not even acknowledge the deficiencies, let

alone does it make a representation as to when they will be cured.

       Moreover, Ashley and S&S had the same expert designation deadline. When it became

apparent to S&S that it would not meet the deadline, rather than request an extension that, if

granted, likely would have been afforded to Ashley as well, S&S allowed Ashley to comply with

the deadline while S&S did not, giving S&S the unfair advantage of having the benefit of

Ashley’s experts’ opinions before disclosing its own. No amount of time remaining in the

discovery period can cure this prejudice. Further, there can be no question that S&S’s delay, if

permitted, would disrupt the court’s discovery schedule, would result in additional expense to

Ashley, and would disrupt Ashley’s preparation of its case. Such prejudices have been

recognized by the Fifth Circuit. See Barrett v. Atlantic Richfield Co., 95 F.3d 375, 381 (5th Cir.

1996); Geiserman,893 F.2d at 791. Although Ashley “might not suffer the degree of unfair

surprise associated with the last-second designation of an unscheduled witness, the trial court has

latitude to control discovery abuses and cure prejudice by excluding improperly designated
      Case: 3:19-cv-00213-NBB-RP Doc #: 97 Filed: 08/23/21 5 of 5 PageID #: 430




evidence.” Geiserman,893 F.2d at 791 (internal citation omitted).

       Finally, as to the availability of a continuance to cure the prejudice, and to the extent the

prejudices could even be cured given their nature, it is unclear how much additional time would

be needed given S&S’s ongoing delay in making its required expert disclosures. In any event,

“a continuance would not deter future dilatory behavior, nor serve to enforce local rules or court

imposed scheduling orders.” Id.

       After careful consideration of the relevant factors, the court concludes that Ashley’s

Motion to Strike should be and is hereby GRANTED. S&S’s designation of Jill S. Butler as an

expert witness is stricken, and her testimony will be excluded at trial.

       SO ORDERED, this the 20th day of August, 2021.

                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE
